TANNER, J.
This is a bill to restrain the respondents from selling at execution sale the property described in the complainant’s bill. The case is heard upon bill and answer.
The complainants seeks to enjoin the respondents from selling at execution sale this property as the property of a third party, Charles S. Read. The respondents claim a right to sell this property even if Charles S. Read has no title thereto.
The main question raised in the bill is whether or not a residuary clause in the middle of a will will vest the residue in the devisee although in a subsequent part of the will a portion of the property covered by this residuary clause is distinctly given to other devisees under a trust.
Under these circumstances we think it is clear that the testator did not intend that 'the residuary clause should cover the property subsequently devised.
We think, therefore, that the complainant is entitled to a decree and an injunction against a sale, since such sale would constitute a cloud upon his title.